DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-20-22 has been entered.
 	Applicant’s amendment filed on 6-20-22 has been entered.  Claims 1, 3-9 and 13-17 have been canceled.  Claims 18-25 have been added.  Claims 18-25 are pending.
Claims 22-25 are drawn to previously non-elected subject matter.  Therefore, claims 22-25 are withdrawn from examination.
Claims 18-25 are pending.  Claims 18-21 are under consideration.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 4-24-18. It is noted, however, that applicant has not filed a certified copy of the 201810372724.7 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for transplanting human (assuming the adult disclosed in Example 1 of the specification is a human adult) TH+ dopaminergic neurons expressing A9 region-specific dopaminergic neuron marker GIRK2 directly into the lesioned sites of the PD model mice and the cell treated mice showed significantly improved behavioral performance (Contralateral rotations as shown in Fig. 14B) as compared to control mice, does not reasonably provide enablement for treating Parkinson’s disease in a subject by administering various types of dopaminergic precursor cells derived from human PBMNCs into striatum of a subject via injection so as to provide therapeutic effect in treating various pathological symptoms of Parkinson’s disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 18-21 are directed to a method of treating Parkinson’s disease in a subject, comprising a) inducing human peripheral blood mononuclear cells (PBMNCs) into neural stem cells (NSCs) by i) expanding the PBMNCs in a first medium as recited, ii) transducing the expanded PBMNCs with a Sendai virus vector operable to carry OCT4, SOX2, c-MYC and KLF-4 genes, iii) culturing the transduced PBMNCs in a second medium to form neural stem cell clones, and iv) transferring the neural stem cell clones for neural stem cell expansion in which the neural stem cells are subjected to a high-temperature culture, b) differentiating the neural stem cells into dopaminergic precursors by 1) culturing the neural stem cells obtained in step iv) in a third medium for 10 days, and 2) after 10 days of culture in step 1), transferring the neural stem cells to a fourth medium as recited, and then culturing the neural stem cells for two weeks such that the dopaminergic precursors are obtained, and c) administering the dopaminergic precursors obtained in step 2) into striatum of the subject by injection thereby treating the Parkinson’s disease.  Claim 19 specifies in step i), by using Ficoll density gradient centrifugation, an intermediate cloudlike layer that comprises CD34+ hematopoietic stem cells and PBMNCs comprising lymphocytes and monocytes is obtained.  CLaim 20 specifies in stem iv), the high temperature culture is carried out at 38.5-39.5oC for one week to one month until the Sendai virus vector is inactivated.  Claim 21 specifies the expanded PBMNCs is predominantly erythroid progenitor cells.
Here the phrase “administering the dopaminergic precursors obtained in step 2) into striatum of the subject by injection thereby treating the Parkinson’s disease” in step c) of claim 18 is interpreted as the administration can be directly or indirectly injecting to the striatum of the subject.  Thus, the administration can be via various administration routes other than direct injection into the striatum of the subject.

Nature of the invention: 
A method of treating Parkinson’s disease in a subject, comprising a) inducing neural stem cells (NSCs), b) selecting and differentiating the induced neural stem cells into dopaminergic precursors, and c) administering the differentiated dopaminergic precursors into striatum of the subject via injection thereby treating the Parkinson’s disease.  

The state of the prior art: 
The state of the art of using various types of dopaminergic precursor cells to treat Parkinson’s disease in a subject via various administration routes was unpredictable before the effective filing date of the claimed invention.

The breadth of the claims: 
The claims encompass administering various types of dopaminergic precursor cells, derived from human PBMNCs through the procedures recited in the claims, into striatum of a subject directly or indirectly to treat Parkinson’s disease in said subject.  The administration routes include oral administration, intravenous administration, intraperitoneal administration, intrathecal administration, intramuscular administration, subcutaneous administration, topical administration, inhalation, intradermal administration, intravitreal injection, and intraventricle administration etc.   

The level of skill in the art: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses induction of neural stem cells from peripheral blood mononuclear cells (PBMNCs) obtained from an adult (it is unclear whether the adult is a human or not), PBMNCs were expanded in cell culture and transduced with viruses (it is unclear what viruses were used) (Example 1).  The induced neural stem cells (iNSCs) express Nestin, Sox1 and Sox2 proteins and have a normal karyotype (Example 2).  The iNSCs were cultured in a basal medium for neuronal differentiation and the iNSCs were able to differentiate into TH+ dopaminergic neurons, where 42.51% of the TH+ cells also expressed A9 region-specific dopaminergic neuron marker GIRK2 (Example 4).  SCID-beige mice were lesioned unilaterally on the right side of the striatum by injecting 6-OHDA to generate PD models and 2x105 DA precursors including cells from day 10 and 13 differentiation at a ratio of 1:7 were transplanted into the lesioned sites.  The cell treated mice showed significantly improved behavioral performance (Contralateral rotations as shown in Fig. 14B) that is different from that of the buffer group.  The histological staining results showed differentiation of iNSCs into mature midbrain dopaminergic neurons (Example 7).
The specification fails to provide adequate guidance and evidence for how to treat Parkinson’s disease in a subject by administering various types of dopaminergic precursor cells, derived from human PBMNCs through the procedures recited in the claims, into striatum of a subject directly or indirectly, i.e. via various administration routes.  The administration routes include oral administration, intravenous administration, intraperitoneal administration, intrathecal administration, intramuscular administration, subcutaneous administration, topical administration, inhalation, intradermal administration, intravitreal injection, and intraventricle administration etc.   

The unpredictable nature of the art:
The claims encompass differentiating undefined iNSCs into undefined dopaminergic precursor cells derived from human PBMNCs and administering the undefined dopaminergic precursor cells into the striatum of a subject via various administration routes to treat Parkinson’s disease (PD) in vivo.  The claims recite inducing human peripheral blood mononuclear cells (PBMNCs) into neural stem cells (NSCs) and inducing NSCs to differentiate into dopaminergic precursor cells with the recited procedures in the claims.  However, the human PBMNCs are a heterologous population of cells.  Kleiveland, Charlotte, 2015 (The Impact of Food Bioactives on Health: In Vitro and Ex Vivo Models, Chapter 15: Peripheral Blood Mononuclear Cells, Springer Open, European Cooperation in Science and Technology, pages 161-167) reports that “human PBMCs are isolated from peripheral blood and identified as any blood cell with a round nucleus (i.e. lymphocytes, monocytes, natural killer cells (NK cells) or dendritic cells)” (e.g. p. 161, under section 15.1 Origin).  “PMBCs include lymphocytes (T cells, B cells, and NK cells), monocytes and dendritic cells.  In humans, the frequencies of these populations vary across individuals, but typically, lymphocytes are in the range of 70-90%, monocytes from 10 to 20%, while dendritic cells are rare, accounting for only 1-2%” (e.g. p. 162, 1st paragraph).  Thus, the human PBMNCs obtained from different human individuals would contain different types and combinations of T cells, B cells, NK cells and dendritic cells.  Those different populations of cells of different human PBMNCs derived from different human individuals would differentiate into different types of dopaminergic precursor cells through the differentiation steps recited in the claims.  The claims fail to recite what kind of dopaminergic precursor cells can be obtained via the differentiation steps recited in the claims.  The claims encompass using undefined dopaminergic precursor cells for treating Parkinson’s disease in a subject.  Different dopaminergic precursor cells derived from different human PBMNCs obtained from different human individuals would differ from each other morphologically and physiologically, and how those different dopaminergic precursor cells can be differentiated into dopaminergic neurons in vivo for treating Parkinson’s disease in a subject vary from each other.  
Romito et al., 2016 (Hindawi Publishing Corporation, Stem Cell International, Vol. 2016, Article ID 9451492, p. 1-20) points out the difference between mouse and human embryonic stem (ES) cells.  In terms of colony morphology, hESCs grow as flat and compact colonies unlike the multilayered and rounded colonies formed by mESCs.  Other important differences include growth conditions, transcriptional networks, signaling pathways that controls self-renewal and pluripotent state, and epigenetic signatures.  Maintenance of self-renewal and pluripotency in hESCs involves very different signaling pathways from those in mESCs.  While mESCs are dependent on LIF and Bmp4, LIF is dispensable for hESCs and BMP4 could induce hESC differentiation into trophoblasts.  hESCs also require other factors such as Activin A/Nodal, FGF2 and IGF (e.g. p. 5, left column, 2nd and 3rd paragraphs).  Epigenetic signatures of hESCs different from their mouse counterpart are exemplified by X chromosome status.  Female mESCs are in a pre-X inactivation state carrying two active X chromosomes (XaXa).  Upon differentiation, one of the two X chromosomes becomes transcriptionally silenced (XiXa) through X-chromosome inactivation (XCI) process.  The active X chromosome represents an epigenetic hallmark of an undifferentiated state in female mESCs.  By contrast, XCI is already established in the majority of undifferentiated female hESCs and XCI status vary greatly between different hESC lines and subcultures of a single cell line (e.g. p. 6, left column, paragraph 5).  Further, there are genetic and epigenetic variations between different iPSC lines.  Some of the variations may be inherited from donor somatic cells or acquired during either the reprogramming process or extensive culturing.  Those epigenetic and genetic variations may change the properties of iPSCs and their derivatives, resulting in increased risk of tumorigenicity, altered differentiation potential of iPSCs, or impaired functional activity of iPSC derivatives (e.g. p. 13, left column, 2nd paragraph).  Thus, there are differences between hESCs and mESCs including colony morphology, growth conditions, transcriptional networks, signaling pathways that controls self-renewal and pluripotent state, and epigenetic signatures.  There are genetic and epigenetic variations between different iPSC lines, and those epigenetic and genetic variations may change the properties of iPSCs and their derivatives, resulting in increased risk of tumorigenicity, altered differentiation potential of iPSCs, or impaired functional activity of iPSC derivatives.
Paes et al., 2017 (Cell Biology and Toxicology, Vol. 33, No. 3, pp. 233-250) reports that when erythroid cells are derived from ESC/iPSC by traditional in vitro differentiation protocols, they mainly express embryonic type -globin, some fetal type -globin, and very little adult type -globin, and it shows that in vitro differentiation does not correctly mimic what occurs in vivo (e.g. p. 235, bridging left and right column).  “The difficulty in establishing in vitro models for differentiation and culture of hematopoietic progenitor cells (HSCs) is mainly due to the lack of full understanding of the complex process of hematopoietic differentiation that occurs in bone marrow microenvironment.  The inability of these protocols to generate functional HPC with long-term engraftment potential may be related to the characteristics of the artificial microenvironment produced in culture systems not yet having all the necessary requirements to generate bone fide hematopoietic cells (e.g. p. 235, right column, 2nd paragraph).  Great variation exists among human iPSC lines regards their ability to differentiate specific strain because of the residual DNA methylation and genetic difference among the donor’s cells.  Aberrations in DNA methylation occurs during the reprogramming process and leads to aberrant gene expression (e.g. p. 242, bridging left and right columns).  “The generation of hematopoietic stem cell with long-term and self-renewal capability, as well as its differentiation in all blood cell types capable of effective oxygen transport, hemostasis, and innate and acquired immunity, remains elusive” (e.g. p. 242, right column, 2nd paragraph).  “Researchers have reported poor bone marrow engraftment for hematopoietic stem cell transplants, approximately 0.1-2% of efficiency, when the cells were derived from ESC and iPSC”.  Non-human primate (NHP) iPSC-derived cells were intrafemorally or retroorbitally injected into NSG mice and up to 0.53% specific NHP-CD45+ cell engraftment was detected, however, NHP cells were not detected in mice analyzed 12 weeks after transplantation, indicating that the engraftment capacity was transient.  Conversely, the injection of human cord blood CD34+ cells was sufficient to obtain up to 70% engraftment (e.g. p. 242, right column, last paragraph).
Differentiation efficiency or capability to a particular cell type, such as neural stem cells or dopaminergic precursor cells, could vary among different human ES cells and also among different human iPS cells due to genetic and epigenetic differences between hESC lines and even broader epigenetic diversity among different hiPSC lines.  In vitro differentiation does not correctly mimic what occurs in vivo and it is unclear whether the dopaminergic precursor cells derived from different human PBMNCs obtained from different human individuals can be differentiated into dopaminergic neurons in vivo to treat Parkinson’s disease in a subject such that various pathological symptoms of the PD are ameliorated in vivo.  It was unpredictable before the effective filing date of the claimed invention what kind of dopaminergic precursor cells derived from different human PBMNCs obtained from different human individuals can be used to treat Parkinson’s disease in a subject such that various pathological symptoms of the PD are ameliorated in vivo.
Further, Stern-Straeter et al., 2014 (International Journal of Molecular Medicine, Vol. 33, p. 160-170) evaluates the effects of different culture media on the myogenic differentiation potential of adipose tissue- or bone marrow-derived human mesenchymal stem cells (e.g. Title).  Human fat/adipose-derived mesenchymal stem cell (AT-MSCs) and human bone marrow-derived mesenchymal stem cells (BM-MSCs) were cultured in six different cell culture media containing different mixtures of growth factors (e.g. Abstract, p. 160, left column).  Myogenic markers, ACTA1, MYH1 and MYH8 were found in the AT-MSC cell culture but not in the BM-MSC cultures.  The muscle-specific intermediate filament, DES, was only detected in the AT-MSCs, but not in the BM-MSCs.  The strongest DES expression was observed using the 30% conditioned cell culture medium.  The detection of myogenic markers using different cell culture media as stimuli was only achieved in the AT-MSCs, but not in the BM-MSCs.  The strongest myogenic differentiation was induced by the 30% conditioned cell culture medium (e.g. Abstract, p. 160, right column).  It is apparent that different types of mesenchymal stem cells (AT-MSCs and BM-MSCs) cultured in the same culture media can result in very different myogenic marker expression patterns.
It was unpredictable before the effective filing date of the claimed invention what kind of dopaminergic precursor cells can be produced from different human PBMNCs obtained from different human individuals under the culture condition recited in the claims.  Different dopaminergic precursor cells derived from different human PBMNCs would differ in their ability and biological function in treating Parkinson’s disease in vivo.  It was unpredictable before the effective filing date of the claimed invention what kind of dopaminergic precursor cells derived from different human PBMNCs can be used to treat Parkinson’s disease in a subject such that various pathological symptoms of the PD are ameliorated in vivo.
In addition, the claims read on cell transfer or cell therapy via various administration routes in vivo.  The administration routes include oral administration, intravenous administration, intraperitoneal administration, intrathecal administration, intramuscular administration, subcutaneous administration, topical administration, inhalation, intradermal administration, intravitreal injection, and intraventricle administration etc.  The art of administering dopaminergic precursor cells into striatum of a subject to treat Parkinson’s disease via various administration routes was unpredictable before the effective filing date of the claimed invention.  There are various barriers before a cell can reach its target site, for example, layers of dermal cells, blood vessel wall cell membranes, extracellular matrix between cells, gastrointestinal digestive acids, and blood-brain barrier for reaching cells in the brain and vice versa.  Whether the cell can reach target sites in vivo or not depends on the administration route of said cell.  How the claimed cell is administered to a subject will determine the efficiency of the cell to reach the target site in the subject and whether sufficient cell can reach target sites to exert therapeutic effects to provide various cell replacement therapies so as to treat various diseases or disorders in a subject.  
Wu et al., 2012 (Aging Research reviews, Vol. 11, p. 32-40) reports that in the field of stem cell treatment of myocardial infarction, many problems still remain to be resolved such as the best delivery method for transplantation of cells to the injured myocardium and the issue of how to optimize the delivery of targeted cells is of exceptional clinical relevance (e.g. Abstract).  Wu discussed about different cell delivery strategies.  “[T]he efficacy of intravenous delivery of stem cells is largely limited by entrapment of the donor cells in the lungs and other organs and eliminated by the reticulo-endothelial system” (e.g. p. 33, right column, 1st full paragraph).  For intracoronary artery infusion, “controversy remains in the positive effects of intracoronary cell delivery in patients with MI” (e.g. p. 34, bridging left and right columns).  Wu points out remaining hurdles of cell delivery methods.  “Transplanted cells must survive, and integrate into the host myocardium in order to provide beneficial effects in ischemic heart disease... However, to date only limited survival of stem cells has been observed following delivery to the infarcted heart.  After intracoronary delivery of autologous BMCs, only 1-2% of transplanted cells could be detected in the myocardium within 75 min after transplantation in humans".  "In the case of direct myocardial injection, a significant portion of the transplanted cells are also lost because of leakage from the sites of needle puncture, squeezing of cells by the contracting myocardium, and washout through the venous system" (e.g. p. 35, right column, 2nd paragraph).  “[A]bout 44% of transplanted skeletal myoblasts survived only 10 min in the infracted myocardium, a figure that had steadily decreased to 15% by 24 h and 8% by 3 days… The significant stem cell death in the ischemic myocardium is largely due to ischemia and ischemic-reperfusion injury; moreover, endogenous environmental factors, such as inflammatory response can directly cause the death of grated cells.  Additionally, lack of functional coupling of transplanted cells with myocardial tissue aggravates the cell apoptosis and death" (e.g. p. 35, right column, last paragraph).
Wu concludes "[D]espite major advances made in delivering cells to the ischemic heart, suboptimal cell engraftment and survival remains as one of the major hurdles of current cell delivery methods.  In order to achieve actual cardiac regeneration, it is necessary to improve cell engraftment and survival... Although initial encouraging results have been achieved most of the experiments are limited to studies performed in small rodents. Therefore, further validation in large animal models is needed.” (e.g. p. 37, right column, last paragraph).  Thus, the stability of the cells during the delivery, the survival of the cells during the cell delivery, and whether sufficient stem cells can reach target sites to provide therapeutic effects would determine the efficiency of the administered cell to treat various types of diseases or disorder and provide various cell replacement therapies via various administration routes in vivo. 
Further, Agrahari et al., 2017 (Expert Opinion on Drug Delivery, Vol. 14, No. 10, p. 1145-1162) states that drug delivery to the eye is challenging.  Conventional formulations are unable to efficiently deliver a drug into the back of the eye due to the presence of complex barrier, elimination mechanisms, thus, resulting in a low ocular drug bioavailability (e.g. p. 1146, upper left box).  Agrahari discussed different factors and drawbacks encountered for different administration route of drug delivery to the posterior eye.  For example, for topical administration, normal intraocular fluid flow gradient is from vitreous to aqueous compartment which further limits the passage of topically applied drugs to the back of the eye.  For intravenous route, the drug absorption is controlled by the presence of blood-retinal barrier (BRB), thus, requires high doses to achieve adequate therapeutic levels with the risks of several adverse effects.  In addition, efflux transporters expressed on apical and basolateral cell membranes of human retinal pigment epithelium (RPE) stand against drug permeation from choroid to retinal after intravenous administration.  For periocular route, drug losses via conjunctival, episcleral blood, and lymphatic flow are limiting factors to posterior eye delivery of small molecules following periocular administration (e.g. p. 1145, right column, last paragraph to p. 1146, right column, 3rd paragraph).  Agrahari also reports the challenges with cell transplantation approaches.  For cell delivery method, one needs to consider the inflammatory response triggered in cell transplantation, and therapeutic success of transplantation of stem cell-derived RPE cells may be limited unless the transplanted cells can adhere and survive for a long period (e.g. p. 1155, right column, section 5.2).  “The injection of the cell suspension leads to poor cell survival and engraftment which tend to form clusters.  Further, cells that do not integrate may secrete pro-apoptotic signals and create debris, causing further damage to the surrounding tissue.  The degeneration of AMD is accompanied by pathological changes to BM and direct RPE transplantation onto aged BM results in poor cell survival, and adhesion” (e.g. p. 1155, right column, section 5.3).  Similar to drug delivery, different factors and drawbacks would be encountered for different administration route of cell transplantation to the CNS system.  For cell transplantation, the injection of the cell suspension leads to poor cell survival and engraftment tends to form clusters.  Further, cells that do not integrate may secrete pro-apoptotic signals and create debris, causing further damage to the surrounding tissue.  
Ikonomou et al., 2017 (Am J Respir Crit Care Med, Vol. 195, p. 13-14) reports that “One example of successful use of stem cells is the use of bone marrow stem cells (hematopoietic stem cells) to treat certain types of leukemias and lymphomas.  However, there is much not yet known about all stem cell types and how they work.  Much more research is needed to safely and effectively use these in people with other diseases”.  “In many lung diseases, cells that make up the respiratory system are either lost or do not function properly.  A stem cell treatment that restores lung cell function might be able to reverse or even cure some lung disease.  As of now. There are no proven stem cell treatment for any lung disease” (e.g. p. 13, left column, 1st to 3rd paragraphs).
It appears that 1) there are various barriers before a cell can reach its target site, for example, layers of dermal cells, blood vessel wall cell membranes, extracellular matrix between cells, gastrointestinal digestive acids, blood-retina-blood (BRB) barrier, and blood-brain barrier (BBB), 2) the efficacy of intravenous delivery of stem cells is largely limited by entrapment of the donor cells in the lungs and other organs and eliminated by the reticulo-endothelial system, 3) there is a lack of efficiency to deliver the cells to target site in vivo and the survival of the cells delivered in vivo is very low regarding cell delivery or cell therapy, 4) the injection of the cell suspension leads to poor cell survival and engraftment which tend to form clusters, and 5) there are no proven stem cell treatment for any lung disease.  It was unpredictable before the effective filing date of the claimed invention whether sufficient cell can be delivered to the target site in a subject via various administration routes so as to provide therapeutic effect to treat various diseases or disorders and to provide various cell replacement therapies in vivo.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the full scope of the invention claimed.
The claims also read on allogeneic and xenogeneic cell therapy.  It was known in the art that the host immune system would reject allograft or xenograft in cell or organ transplantation.  The specification fails to provide adequate guidance and evidence for whether allogeneic or xenogeneic cells delivered into various subjects can survive the rejection from host immune system.  Ikehara et al., 2013 (Frontier in Cell and Developmental Biology, Vol. 1, Article 2, p. 1-2) points out that immunological rejection is a major barrier to successful stem cell transplantation.  A person’s immune system may also recognize the transplanted cells as foreign bodies and this can trigger an immune reaction that results in the rejection of the transplanted cells (e.g. p. 1, right column).  Cooper et al., 2015 (International Journal of Surgery, Vol. 23, p. 211-216) discusses immunological barriers to xenotransplantation.  When a pig organ is transplanted into a human or nonhuman primate, there is an immediate immune response, known as hyperacute rejection, and IgM and IgG antibody would bind to a carbohydrate epitope, galactose-alpha1,3-galactose, expressed on the pig vascular endothelium (e.g. p. 212, left column, 2nd and 3rd paragraphs).  Even when hyperacute rejection was prevented, a similar form of rejection occurred, generally within a few days or weeks- acute humoral xenograft rejection (AHXR).  It is also related to the deposition of antibody and complement, which activate the endothelium and the effect of graft infiltration by innate immune cells that together destroy the graft (e.g. p. 212, right column, 3rd full paragraph).  Liu et al., 2017 (Frontiers in Immunology, Vol. 8, article 645, p. 1-6) reports that MHC molecules are distinct between individuals, leading to the massive T cell-mediated immune response and rejection of the transplanted allogeneic cells.  MHC class I molecules are expressed on most of the nucleated cells and MHC class II molecules are expressed primarily on antigen presenting cells.  MHC class I molecules are required to activate CD8+ cytotoxic T cells that can destroy target cells, and MHC class II molecules are required to activate CD4+ helper T cells that are critical to activate other immune cells including cytotoxic T cells.  Certain cell types lacking the expression of MHC class I molecules such as stem cells and cancer cells are rejected by natural killer cells (e.g. p. 2, left column, 3rd paragraph).  It appears that apart from natural antibodies, other innate immune system elements actively participate in hyperacute rejection and acute humoral xenograft rejection (AHXR), and represent a barrier to xenograft acceptance that may be particularly difficult to overcome, and MHC class I and II play important roles in leading to the massive T cell-mediated immune response and rejection of the transplanted allogeneic cells. 
Different cells differ in their biological functions and their ability to treat diseases and provide cell replacement therapy in vivo.  Each type of dopaminergic precursor cells has to be considered individually regarding their ability to treat Parkinson’s diseases and provide cell replacement therapy in vivo.  The specification fails to provide adequate guidance and evidence for how to treat Parkinson’s diseases in vivo by administering various types of dopaminergic precursor cells derived from various human PBMNCs into striatum of a subject via various administration routes.  There is no evidence of record that shows administration of various types of dopaminergic precursor cells derived from various human PBMNCs into striatum of a subject via various administration routes would be able to treat Parkinson’s disease in vivo other than the disclosed specific type of dopaminergic precursor cells derived from peripheral blood mononuclear cells (PBMNCs) and direct injection of said dopaminergic precursor cells into lesioned site to improve contralateral rotations as compared to control.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention.

The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to produce various neural stem cells from numerous different cell populations of human PBMNCs to produce dopaminergic precursor cells from the produced neural stem cells derived from various human PBMNCs, identification and characterization of the produced dopaminergic precursor cells derived from various human PBMNCs, trial and error experimentation to determine how to administer the dopaminergic precursor cells to the striatum of a subject via various administration routes, trial an error experimentation to determine whether sufficient dopaminergic precursor cells have been delivered to the target sites in said subject via various administration routes, characterization of the treated subject regarding the pathological symptoms of Parkinson’s diseases for cell replacement therapy, and trial and error experimentation to determine whether the administered dopaminergic precursor cells would be able to ameliorate the pathological symptoms of the Parkinson’s diseases in vivo. 
For the reasons set forth above, one skilled in the art before the effective filing date of the claimed invention would have to engage in undue experimentation to practice over the full scope of the invention claimed.  This is particularly true based upon the nature of the claimed invention, the state of the art, the unpredictability found in the art, the teaching and working examples provided, the level of skill which is high, the amount of experimentation required, and the breadth of the claims.

Response to arguments:
Applicant argues that claims 1 and 3-9 have been canceled, and newly added claims 18-25 do not involve the recitation “pluripotency-related factors”.  Claim 18 encompasses the limitation associated with the culture media and conditions with respect to individual steps (Remarks, p. 7-8).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 112(a).

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632